DETAILED ACTION
This action is response to application number 17/231,506, dated on 04/15/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-7, 11-12 and 16-17 allowed. 
Claims 3-5, 8-10, 13-15 and 18-20 cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jorge I Negron-Garcia on Tuesday May 03, 2022.
In the claims
Claim 1. (Currently Amended) A method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station, information for configuring a first bandwidth part (BWP) via higher layer signaling, wherein the first BWP is configured to be used in case that a physical layer signaling for a physical downlink shared channel (PDSCH) is not received during a time interval on a current configured BWP for physical downlink control channel (PDCCH) detection and PDSCH reception;
receiving, from the base station, signals on a second BWP set as the current configured BWP and is different from the first BWP; 
in a case that the physical layer signaling for the PDSCH is not received on the second BWP during the time interval, changing the current configured BWP from the second BWP to the first BWP; and
identifying that an interval until a beginning of a time slot where the UE can receive signals on the first BWP is required, based on the time interval for the changing of the current configured BWP, the UE being configured not to receive signals within the interval,
wherein the time interval is configured by higher layer signaling, and
wherein the second BWP is indicated by downlink control information (DCI) including a sequence number of the second BWP among one or more BWPs configured via higher layer signaling.

Claim 2. (Original) The method of claim 1, wherein the information includes a sequence number of the first BWP among one or more BWPs configured via higher layer signaling.

Claim 3. (Cancelled)
Claim 4. (Cancelled)
Claim 5. (Cancelled)

Claim 6. (Currently Amended) A method performed by a base station a wireless communication system, the method comprising:
transmitting, to a user equipment (UE), information for configuring a bandwidth part (BWP) via higher layer signaling, wherein the first BWP is configured to be used in case that a physical layer signaling for a physical downlink shared channel (PDSCH) is not received during a time interval on a current configured BWP for physical downlink control channel (PDCCH) detection and PDSCH reception;
transmitting, to the UE, signals on a second BWP different from the first BWP; and
transmitting, to the UE, signals on the first BWP based on a changing of the current configured BWP from the second BWP to the first BWP,
wherein the time interval is configured by higher layer signaling,
wherein the second BWP is indicated by downlink control information (DCI) including a sequence number of the second BWP among one or more BWPs configured via higher layer signaling, and
wherein, based on the time interval for the changing of the current configured BWP, signals are not transmitted to the UE within a required interval until a beginning of a time slot where the UE can receive signals on the first BWP.

Claim 7. (Original) The method of claim 6, wherein the information includes a sequence number of the first BWP among one or more BWPs configured via higher layer signaling.

Claim 8. (Cancelled)
Claim 9. (Cancelled)
Claim 10. (Cancelled)

Claim 11. (Currently Amended) A user equipment (UE) in a wireless communication system, the UE comprising:
at least one transceiver; and
at least one processor coupled to the at least one transceiver and configured to:
receive, from a base station, information for configuring a first bandwidth part (BWP) via higher layer signaling, wherein the first BWP is configured to be used in case that a physical layer signaling for a physical downlink shared channel (PDSCH) is not received during a time interval on a current configured BWP for physical downlink control channel (PDCCH) detection and PDSCH reception,
receive, from the base station, signals on a second BWP set as the current configured BWP and is different from the first BWP,
in a case that the physical layer signaling for the PDSCH is not received on the second BWP during the time interval, change the current configured BWP from the second BWP to the first BWP, and 
identify that an interval until a beginning of a time slot where the UE can receive signals on the first BWP is required, based on the time interval for the changing of the current configured BWP, the UE being configured not to receive signals within the interval, wherein the time interval is configured by higher layer signaling, and
wherein the second BWP is indicated by downlink control information (DCI) including a sequence number of the second BWP among one or more BWPs configured via higher layer signaling.

Claim 12. (Original) The UE of claim 11, wherein the information includes a sequence number of the first BWP among one or more BWPs configured via higher layer signaling.

Claim 13. (Cancelled)
Claim 14. (Cancelled)
Claim 15. (Cancelled)

Claim 16. (Currently Amended) A base station a wireless communication system, the base station comprising:
at least one transceiver; and
at least one processor coupled to the at least one transceiver and configured to:
transmit, to a user equipment (UE), information for configuring a bandwidth part (BWP) via higher layer signaling, wherein the first BWP is configured to be used in case that a physical layer signaling for a physical downlink shared channel (PDSCH) is not received during a time interval on a current configured BWP for physical downlink control channel (PDCCH) detection and PDSCH reception,
transmit, to the UE, signals on a second BWP different from the first BWP, and
transmit, to the UE, signals on the first BWP based on a changing of the current configured BWP from the second BWP to the first BWP,
wherein the time interval is configured by higher layer signaling,
wherein the second BWP is indicated by downlink control information (DCI) including a sequence number of the second BWP among one or more BWPs configured via higher layer signaling, and
wherein, based on the time interval for the changing of the current configured BWP, signals are not transmitted to the UE within a required interval until a beginning of a time slot where the UE can receive signals on the first BWP.

Claim 17. (Original) The base station of claim 16, wherein the information includes a sequence number of the first BWP among one or more BWPs configured via higher layer signaling.

Claim 18. (Cancelled)
Claim 19. (Cancelled)
Claim 20. (Cancelled)

Allowable Subject Matter
Claims 1-2, 6-7, 11-12 and 16-17 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, in view of examiner amendment, dated on 05/3/2022 and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.  
The best prior art of record, 3GPP R1-1705069 discloses receiving, from a base station, information for configuring a first bandwidth part (BWP) via higher layer signaling (a UE configured via RRC signaling with one or more control resource set and bandwidth part is switched by RRC signaling; Fig. 3; Alt 1 and Alt 2; proposal 1; option 1 page 2),  receive, from the base station, signals on a second BWP set as the using current configured BWP and is different from the first BWP (option 2; indicating the bandwidth part via DCI (PDCCH); page 3), and changing the current configured BWP from the second BWP to the first BWP (switching current bandwidth part when RRC signaling notifies the UE (semi-static indication of the bandwidth part) or when DCI indicating the bandwidth part (dynamic indication of a bandwidth part); Fig. 3, Fig. 4) and identifying that an interval until a beginning of a time slot where the UE can receive signals on the first BWP is required, based on the time interval for the changing of the current configured BWP, the UE being configured not to receive signals within the interval (section 2.4, comparison between dynamic and semi-static indication; during the retuning time, 20us, 100us-200us, the UE does not receive any signals).
The best prior art of record does not explicitly disclose wherein the first BWP is configured to be used in case that a physical layer signaling for a physical downlink shared channel (PDSCH) is not received during a time interval on a using current configured BWP for physical downlink control channel (PDCCH) detection and PDSCH reception and the (DCI) including a sequence number of the second BWP among one or more BWPs configured via higher layer signaling.
Thus, claims 1-2, 6-7, 11-12 and 16-17 are found to be novel and unobvious over prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                                                                                                                                                                                                                               5/4/2022